Citation Nr: 1127836	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has a bilateral hearing loss disability as a result of acoustic trauma in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
As an initial matter, the Board notes that while the Veteran's service treatment records reveal that he was hospitalized and treated for a non-recurring case of left ear otitis media (middle ear infection) in 1952, there is no evidence that he complained of, sought treatment for, or was ever diagnosed with a sensorineural hearing loss hearing loss disorder during service or within one year of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In addition, although he now states that he was exposed to acoustic trauma while working on an aircraft flight line and bombing range (both without the benefit of hearing protection), his military occupational specialty was in personnel/human resources, suggesting a low possibility of exposure to acoustic trauma.  There is also no evidence that the Veteran participated in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the instant appeal, and there is no probative evidence that the Veteran was actually exposed to acoustic trauma.  Moreover, his September 1955 service separation examination report shows that he was found to have hearing within normal levels bilaterally based on the whispered voice test.  

In this regard, however, the Board notes the case of Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), wherein the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the previous holding of the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), which stated that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that it can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, the Veteran, via his representative, has claimed that the recent March 2011 VA compensation and pension audio examination was inadequate because he asserts that, although the examiner measured pure tone thresholds, he did not actually physically examine the Veteran's eardrums, which he avers, would show that he still has middle ear damage from his otitis media in service, which he in turn claims resulted in his current hearing loss disorder.  

In this respect, the Board notes that, during the VA examination, the examiner concluded that the Veteran's bilateral sensorineural hearing loss was not the result of active duty service, based in part on a finding that all of his hearing acuity examinations during service were normal, including the results of the whispered voice test at enlistment and separation; there is no evidence that the Veteran was administered audiometric testing in service.  Despite such finding, the Board concludes that a normal whispered voice test can neither establish, nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the United States Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for a hearing loss disability after service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that 38 C.F.R. § 3.385 "does not serve as a bar to service connection" where there is an absence of an in-service audiometric examination capable of being compared to the regulatory pure tone and speech recognition criteria).  

Accordingly, while the Board does not go so far as to find that the previous VA examination was inadequate (as the examiner provided additional reasons and bases for his conclusion that the Veteran's current bilateral sensorineural hearing loss was not caused by military service), it concludes that a second examination should be performed to allow the examiner to perform a complete physical examination of the Veteran's middle and/or inner ears, as well as to allow him to comment on the Veteran's recent claim that he has experienced a continuity of hearing loss symptomatology since service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA ear examination to consider the Veteran's contention that he has had an eardrum disorder since service that has resulted in his current sensorineural hearing loss.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's noise exposure, ear and/or head trauma, and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  The examiner is specifically asked to perform a thorough examination of the Veteran's middle and/or inner ears.  Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's currently-diagnosed sensorineural hearing loss (either unilateral or bilateral) was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service, to include acoustic trauma in service or the middle ear injury the Veteran claims to have incurred during in-service flight.  Any and all opinions must be accompanied by a complete rationale.

a.) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

b.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

